Citation Nr: 1610822	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  10-32 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a bilateral eye disorder, to include allergic conjunctivitis or glaucoma as due to environmental hazards in Southwest Asia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran served in the National Guard from December 2005 through August 2011; including active duty from March 2006 through August 2006 and February 2007 through October 2007.  This included deployment to Iraq from March 2007 through September 2007, and he earned the Combat Action Badge for his service there.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

On the Veteran's July 2010 substantive appeal, he requested a Central Office Hearing before a Member of the Board in connection with his claim.  In December 2015, the Board notified the Veteran that his hearing was scheduled for February 2016.  Although the hearing notice was not returned as undeliverable, the Veteran failed to report.  There are no other hearing requests of record, so the Board deems his request for a hearing withdrawn.  See 38 C.F.R § 20.704(d).  

The Board notes that the Veteran's appeal originally included claims of service connection for right shoulder, left shoulder, and lower back disorders.  Before the matter was certified to the Board, however, in March 2011 and August 2011 rating decisions, the RO granted service connection with a 10 percent initial evaluation for each disorder.  The Board finds that the grant of service connection constitutes a full award of the benefits sought on appeal with respect to these issues.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the appellant did not initiate an appeal with the RO's initial ratings or effective dates.  Thus, those matters are not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997).  

Since the RO's August 2011 supplemental statement of the case (SSOC) the RO has received new evidence, and has not reviewed that evidence as it may relate to the issue remaining on appeal.  However, this evidence largely relates to the Veteran's April 2015 claims for increased evaluations and a total disability rating based on individual unemployability.  To the extent that the new evidence is relevant to the claim of service connection for a bilateral eye disorder that remains on appeal, this decision remands the claim for further development, and the Agency of Original Jurisdiction (AOJ) will have the opportunity on remand to consider the evidence submitted since the August 2011 SSOC.  See 38 C.F.R. § 20.1304.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  All documents in Virtual VA are duplicative of those in VBMS, or not relevant to the issue remaining on appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the most recent treatment records available from the Milwaukee VA Medical Center (VAMC) are from May 2015.  In a May 2015 traumatic brain injury note, a nurse practitioner ordered an eye clinic consult for evaluation of dry eyes, blurry vision, and light sensitivity.  The consultation is not of record, but clearly relevant to the issue remaining on appeal.  Remand is required to obtain the outstanding VA treatment records.  

Additionally, remand is required for a VA examination.  At an October 2008 VA examination, the Veteran complained of itchy eyes, dating back to his deployment to Iraq.  His Iron Mountain VAMC treatment records show diagnosis for allergic conjunctivitis in June 2008 and September 2010, as well as an assessment of possible glaucoma in May 2008.  The examiner objectively noted redness, but did not offer an opinion regarding the possibility of service connection.  In June 2011, a VA examiner offered the opinion that the Veteran's allergic conjunctivitis was not likely related to his service, but the rationale supporting that opinion seemed to suggest that exposure to the smoke and toxic fumes in Iraq could have triggered a sensitivity to certain allergens that are now causing his conjunctivitis.  In May 2015, the Veteran attended a Persian Gulf War examination, yet that examiner only addressed the May 2008 assessment for possible glaucoma, and did not address allergic conjunctivitis.  Remand is required to ascertain the etiology of the Veteran's bilateral eye condition.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VAMCs, and obtain and associate with the claims file all outstanding records of treatment.  A specific request should be made for any records from the Milwaukee VAMC for treatment since May 2015 and the Iron Mountain VAMC for treatment since August 2015.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  The required notice must then be provided to the Veteran and his representative.  

2.  After completing the foregoing development, schedule the Veteran for a VA examination to determine the nature and etiology of any bilateral eye disorder.  The claims file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.

The examiner should state whether it is at least as likely as not (50 percent or higher probability) that any bilateral eye disorder is related to his service.  The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  In offering this opinion, the examiner must consider the full record, to include service treatment records, post-service treatment records, and the lay statements of record.  

Specifically, the examiner should consider the Veteran's service in Iraq from March 2007 through September 2007, with exposure to pesticides, smoke from oil fires and burning trash, vehicle and truck exhaust, lasers, industrial pollution, and sand there.  The examiner should also consider the June 2008 and September 2010 diagnoses for allergic conjunctivitis, as well as the May 2008 assessment of possible glaucoma.  The examiner should finally consider the June 2011 VA examiner's opinion that smoke and toxic fumes in Iraq could have triggered sensitivity to certain allergens that are now causing his conjunctivitis.  The examiner must note such consideration.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice was returned as undeliverable.

4.  When the development has been completed, the case should be reviewed by the AOJ based on additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

